COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-045-CV
 
LINDA
AND GERALD GOFF                                                  APPELLANTS
                                                                                                        
 
                                                   V.
 
TOM
DODSON D/B/A DODSON FOUNDATION,                          APPELLEES
RAY SMITH, INDIVIDUALLY AND
D/B/A RCS 
ENTERPRISES, AND MARTIN
MONTGOMERY, 
INDIVIDUALLY
AND D/B/A RCS ENTERPRISES                                          
 
                                               ----------
             FROM THE 158TH
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On March 20, 2006, we notified appellants that the trial court clerk
responsible for preparing the record in this appeal had informed the court that
arrangements had not been made to pay for the clerk=s record as required by TEX. R. APP. P.
35.3(a)(2).  We stated we would dismiss
the appeal for want of prosecution unless appellants, within fifteen days, made
arrangements to pay for the clerk=s record and provided this court with proof of payment.  
Because appellants have not made payment arrangements for the clerk=s record, it is the opinion of the court that the appeal should be
dismissed for want of prosecution.  
Accordingly, we dismiss the appeal. 
See TEX. R. APP. P. 37.3(b), 42.3(b).
Appellants shall pay all costs of the appeal, for which let execution
issue.
 
PER
CURIAM                       
 
 
PANEL D: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.       
 
DELIVERED: April 13, 2006
 




[1]See Tex. R. App. P. 47.4.